DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 17-21 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts teach or suggest a remote access device configured to transition the operating mode of a wireless transmitter based on the changes in different motion states detected as claimed in claims 1, 11 or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150116078 teaches an enhanced vehicle key fob includes a controller that is coupled to a power source, an antenna, and an accelerometer that measures the acceleration of the enhanced vehicle key fob and outputs the measurement to the controller, wherein the enhanced vehicle key fob controls a vehicle function of a vehicle using the output of the accelerometer.
US 20150309767 teaches a system for adaptive control of an audio unit associated with a vehicle includes an electronic key fob, wherein the electronic key fob includes a sensor adapted to detect a motion event imposed on the electronic key fob by a user and a controller coupled to the sensor and configured to produce a control signal in response to the motion event. The system further includes a receiver installed in the vehicle and adapted to receive the control signal and another 
US 10766458 teaches an electronic key includes an inertial sensor, a microcontroller coupled to the inertial sensor and a transmitter/receiver coupled to the microcontroller. The microcontroller is configured to perform an operation, the operation includes detecting a motion, turning a radio of the transmitter/receiver on, determining that a distance to the vehicle is less than a preselected distance, determining an activity using a sensor fusion process, determining that the distance to the vehicle is decreasing and performing a preselected operation on the vehicle.
Automobile Theft Prevention Using 3D Gesture Key Fob and Cryptography teaches preventing a vehicle from theft, a 3D gesture key fob will be used. In 3D gesture key fob one gesture will be made in air to unlock the vehicle. It will contain two different 3D gestures, one is REGULAR gesture for owner of vehicle and another is GUEST gesture for the guest i.e. for other users.Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689